Citation Nr: 0516582	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.  


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which denied the veteran's enrollment 
in the VA healthcare system.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8. 

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2004).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. § 17.36 (c) (2004) (emphasis 
added).  A veteran may apply to be enrolled in the VA health 
care system at any time; however, the veteran who wishes to 
be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36 (d) (2004).  

In this case, the veteran's application for enrollment in 
VA's health care system was dated and received on November 
13, 2003.  Based on his status as a nonservice connected 
veteran and the financial information provided, he was 
assigned to priority group 8.  The veteran does not disagree 
with the date of receipt of his application, or his 
assignment to priority group 8.  Rather, he argues that he 
was never advised that his medical benefits could be denied 
and he is seeking nothing more than a few inexpensive generic 
drug prescriptions for which he expects to make co-payments.  
The Board is sympathetic to the veteran's situation; 
unfortunately, due to VA's limited resources, the Secretary 
has chosen to restrict enrollment to veteran's in priority 
group 8 not already enrolled as of January 17, 2003.  The 
veteran's application was received subsequent to this date, 
and as a category 8 veteran he is ineligible for enrollment 
under the applicable regulation.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which defines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include lack of legal 
eligibility.  38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal entitlement, the Board finds that VCAA does not 
apply.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

